*349The respondent moved for a rehearing, and the following opinion was filed December 16, 1898:
Maeshall, J.
A motion for a rehearing made by respondent has been carefully considered, without effect other than to confirm the views expressed in the opinion on file. Counsel, in presenting the matter, indulged in some intemperate language, bordering, at least, on discourtesy, ■ and meriting some rebuke in disposing of the motion. The high regard entertained for them here, as gentlemen distinguished in the profession and of care in observing the ethics of their calling, enables us on this occasion to excuse their intemperate words, considering them as used without deliberation or bad intent, but impulsively, under the sting of disappointment at an un-looked-for result in a matter of deep professional interest to them and pecuniary interest to their client. Counsel should be comforted in such situations by the reflection that courts do not make the law, and that the safest judicial system for all, and the one which, in the long run, best protects the most valuable personal rights of property, particularly as to the weak and humble, is one where courts may be depended on to administer the law firmly, according to the intent of its creators, as written in the books, even though, in an individual case now and then, some hardship may result. Ideal justice stands high above all fear or favor, testing rights by the law as it is believed to be written, with eyes blinded to consequences which courts cannot consider, though human sympathies, possessed by judges in as high degree as other people, be touched thereby most deeply. It is not improbable that such sympathies are often most deeply touched in situations where there can be no possible relief by following the leanings they tend to influence.
We are asked to reconsider this case in the light of Mills v. Nat. F. Ins. Co. 92 Wis. 90, the theory being that the holding there was overlooked here, and was overruled with*350out direct reference to it. It was neither overlooked, nor was it overruled, as the court .then viewed and now views the matter. If it had been supposed there was any conflict between the two decisions, the subject would certainly have been referred to in an unmistakable way; but it was not so supposed, and no such conflict is perceived now. That a situation may appear different when viewed judicially, from when looked at on the bias from the standpoint of a partisan, is what we meet at every turn in official life. If that were not so, there would be much less use for courts.
A careful, dispassionate review of the very brief opinion of Mr. Justice NewMAN in the Mills Gase, will disclose that the only point decided was that an irregular notice of trial is waived by going to trial on the merits. True, as appears from the statement of facts, one of the. objections raised to the notice of trial was that the costs in the supreme court had not been paid, yet the situation, when there was a mere premature notice of trial, was what the court considered, and the point thus raised, what the court decided. That not only clearly appears by the opinion, but by the authorities cited therein. There was no objection to the trial itself, except incidentally, by the objection to the notice of trial made on two occasions, first to placing the cause on the calendar, and second, by moving to strike it from the calendar. This court held rightly, that "the mere placing of a cause on the calendar improperly is an irregularity which is waived by going to trial on the merits. Such is Mills v. Nat. F. Ins. Co. In this case, if counsel for appellant had relied on a mere objection to the notice of trial as premature, the result would have been the same as in the Mills Gase. It is by no means certain that failure to pay the -costs before notice of trial, in a case circumstanced as this was, would be even an irregularity. It is not the payment by the losing party, of costs adjudged in this court, before he can notice the cause for a new 1/riat below which is the real condition required *351by the statute; it is the payment of costs before trial. If paid after the notice and within the year it is not clear, by any means, but that the trial can then be had, subject to the discretionary power of the court to continue the cause on account of the late payment.
In this case, appellant’s counsel, at the first opportunity, objected to the trial because, of noncompliance by respondent with the statute in question, and moved for a stay of proceedings till the statute should be complied with. Trues we' said in the former opinion that a motion was also made to strike the case from the calendar on the same ground, which was denied, while the order of the lower court shows that such motion, though made, was withdrawn. But, looking-at the bill of exceptions, which purports to give a history of what occurred, without reading the order, it fairly warranted what was said. The language is: “Defendant moved to strike such action from the calendar on account of plaintiff’s failure to pay said costs, and further moved the court that proceedings in the action be stayed and that plaintiff be not permitted to bring said cause to trial until he pay said costs. The court overruled said motion.” There is not a suggestion there of any withdrawal before the ruling, though, as said before, in the order it is recited that the objection to the-notice of trial was withdrawn; but we assumed, as we had a right to do, that the history of the matter outside the order was correct. But this is not material. We only refer to it, because of complaint by the learned counsel for respondent,, to show how the inaccurate statement in the opinion came, to be made.
As before indicated, a mere motion to strike from the-calendar did not successfully reach the defect, or the failure to insist upon such motion waive it. Counsel for appellant had evidently read with profit Mills v. Nat. F. Ins. Co. 92 Wis. 90, and invoked the statute at the very point where-it barred further proceedings, by objecting to the trial and *352moving tbe court to stay such proceedings till respondent paid tbe costs as provided by law. That being denied, and one of the reasons (not good, however) urged for it, as appears, being that the statute allowed one year for payment of the costs, notwithstanding a trial in the meantime, at the first opportunity after the expiration of the year, not waiting for the regular term of the court, a motion was made to dismiss the cause for noncompliance with the statute, and later, when the cause was reached for trial at the regular term, a motion was again made to dismiss on the same ground. Under such circumstances, to say that the statutes shall not be enforced, would be to usurp the functions of another department of the government, and judicially, in form, annul its enactments. The result to the unfortunate plaintiff is to be regretted, but the responsibility resting here could not otherwise be properly discharged than by the decision rendered.
By the Court.— The motion for rehearing is denied.